Citation Nr: 1522874	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thrombophlebitis of the right upper extremity.

2.  Entitlement to rating in excess of 10 percent for thrombophlebitis of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent for superficial thrombophlebitis of the right calf.

4.  Entitlement to a rating in excess of 10 percent for superficial thrombophlebitis of the left calf.

5.  Entitlement to service connection for joint involvement associated with and/or secondary to service-connected thrombophlebitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board observes that, after the issuance of the August 2014 supplemental statement of the case, the Veteran submitted additional VA and private medical evidence that has not been considered by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  However, as these issues are being remanded, the AOJ will have the opportunity to consider such evidence in the readjudication of the Veteran's case.      

This appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board observes that after the AOJ most recently considered the issues on appeal in an August 2014 supplemental statement of the case, the Veteran submitted an authorization that same month indicating that pertinent private treatment records were available from C.G., M.D.  As these records have not been obtained, this case must be remanded so that all relevant treatment records are associated with the record.  The Veteran should also be given an opportunity to identify any other outstanding private treatment records.  

The Board further notes that the Veteran was most recently afforded a VA examination to address the severity of his service-connected disabilities in July 2014.  At that time, the examiner observed that the Veteran received ongoing VA treatment for his disabilities.  However, with the exception of March 2015 VA emergency room records submitted by the Veteran, the most recent VA treatment records date from December 2010 to October 2012.  As such, there is a gap in treatment records from October 2012 to March 2015.  Moreover, there also appears to be a gap in treatment records for the period of August 2008 to December 2010.  Thus, the Board finds that additional VA treatment records from August 2008 to December 2010 and from October 2012 to the present should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Board also observes that VA treatment records were associated with the record dated to October 2012 after the issuance of a statement of the case in April 2010.  However, it does not appear that these records were considered by the AOJ in the August 2014 supplemental statement of the case as the only evidence discussed in such document was the July 2014 VA examination.  Further, as noted above, the Veteran also subsequently submitted additional VA and private records that have not been considered by the AOJ.  As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record including previously obtained VA treatment records in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Moreover, although the Veteran has been afforded VA examinations to address the severity of his thrombophlebitis of the upper and lower extremities, most recently in July 2014, he has not been afforded a VA examination to determine whether he has any joint involvement that is part and parcel of and/or secondary to his thrombophlebitis.  In light of the Veteran's assertions concerning joint involvement, the Board finds that a VA examination is necessary to decide this issue.  38 C.F.R.  §§  3.159(c)(4), 3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, based on any additional evidence received, the AOJ should determine whether another medical examination is necessary to address the severity of his thrombophlebitis of the upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant private treatment record from Dr. C.G. identified in the August 2014 authorization.  The Veteran should also be given an opportunity to identify any other outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) as well as any additional information deemed necessary, the AOJ should request any additional private treatment records.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  The AOJ should obtain the Veteran's VA treatment records from August 2008 to December 2010 and dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine whether the Veteran has any separate joint involvement that is part and parcel of and/or secondary to  his service-connected thrombophlebitis.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  

After examining the Veteran and reviewing the record, the examiner should clearly delineate all joint disorders.  

Then with respect to each diagnosed joint disorder, offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that it is a) part and parcel of his service-connected thrombophlebitis of the upper and lower extremities; b) proximately due to his service-connected thrombophlebitis of the upper and lower extremities; or c) aggravated by his thrombophlebitis of the upper and lower extremities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

4.  After reviewing any additional evidence received, the AOJ should determine whether an additional medical examination is necessary to evaluate the Veteran's service-connected thrombophlebitis of the upper and lower extremities.

5.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated, to specifically include the evidence not previously addressed by the AOJ, as articulated in the body of this Remand.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




